Case: 17-40785      Document: 00514432383         Page: 1    Date Filed: 04/17/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 17-40785
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                 Conference Calendar                            FILED
                                                                            April 17, 2018
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk

                                                 Plaintiff-Appellee

v.

JOSE JAIME GUEVARA-BLANCO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:17-CR-420-1


Before DAVIS, HAYNES, and COSTA, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Jose Jaime
Guevara-Blanco has moved for leave to withdraw and has filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967), and United States
v. Flores, 632 F.3d 229 (5th Cir. 2011).            Guevara-Blanco has not filed a
response. We have reviewed counsel’s brief and the relevant portions of the
record reflected therein. We concur with counsel’s assessment that the appeal


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-40785   Document: 00514432383    Page: 2   Date Filed: 04/17/2018


                               No. 17-40785

presents no nonfrivolous issue for appellate review. Accordingly, counsel’s
motion for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                    2